                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA               :

           v.                              :      CRIMINAL NO. 3:17-399

    KISON LOYD,                            :        (JUDGE MANNION)1

                    Defendant              :


                                  MEMORANDUM

          Before the court is the defendant’s pro se motion for reconsideration of

his sentence, which the court will construe as being filed pursuant to 28

U.S.C. §2255, (Doc. 97). The defendant’s motion is based on the Supreme

Court’s recent decision in United States v. Davis, 139 S.Ct. 2319 (2019). For

the reasons set forth below, the motion will be DENIED.


     I.      BACKGROUND

          The uncontested facts set forth in the government’s response to the

defendant’s motion demonstrate that, on April 2, 2019, pursuant to a plea

agreement, the defendant entered a plea of guilty to two counts of a seven-

count indictment: Count 1 charged a violation of 21 U.S.C. §§846 and

841(a)(1), Conspiracy to Distribute and Possess with Intent to Distribute


1
 The instant action was originally assigned to the Honorable A. Richard
Caputo. By verbal order dated March 25, 2020, the matter was reassigned.
Cocaine Base (“Crack”), and Count 5 charged a violation of 21 U.S.C.

§924(c)(1)(A), Possession of a Firearm in Furtherance of a Drug Trafficking

Crime. (Doc. 47, 51-52). Pursuant to §924(c), the defendant faced a

mandatory minimum five-year sentence to run consecutive to any sentence

imposed on Count 1.

     On July 23, 2019, a presentence report was filed in this matter which

reflected, again, that Count 5 carried a mandatory minimum five-year

sentence, which must be imposed consecutive to any other sentence

imposed on Count 1. An addendum to the presentence report was issued on

October 15, 2019. The addendum detailed the defendant’s qualification as a

career offender under USSG §4B1.1. However, the addendum misstated the

total guideline range. (Doc. 73). On October 25, 2019, both the United States

Attorney and the defendant, through counsel, were informed of the corrected

guideline range

     On November 20, 2019, the defendant was sentenced to twenty-eight

(28) months of incarceration on Count 1 and sixty (60) months on Count 5,

which was to run consecutively, for a total sentence of eighty-eight (88)

months of imprisonment. (Doc. 94). In addition, the defendant was

sentenced to a four-year term of supervised release. (Id.)




                                    -2-
         The   defendant   subsequently     filed   the   pending   motion   for

reconsideration which the court considered as being filed pursuant to 28

U.S.C. §2255. (Doc. 97). Upon direction of the court, the government has

filed a response to the motion. (Doc. 102).



   II.     STANDARD

         When a district court judge imposes a sentence on a defendant who

believes that “the sentence was imposed in violation of the Constitution or

laws of the United States, or that the court was without jurisdiction to impose

such sentence, or that the sentence was in excess of the maximum

authorized by law, or is subject to collateral attack, [the defendant] may move

the court which imposed the sentence to vacate, set aside or correct the

sentence.” 28 U.S.C. §2255. See United States v. Eakman, 378 F.3d 294,

297-98 (3d Cir. 2004).

         The rule states, “If it plainly appears from the motion, any attached

exhibits, and the record of prior proceedings that the moving party is not

entitled to relief, the judge must dismiss the motion and direct the clerk to

notify the moving party.” See United States v. Bendolph, 409 F.3d 155, 165

n.15 (3d Cir. 2005) (stating district courts have the power to dismiss petitions

sua sponte during the Rule 4 stage of habeas proceedings).

                                      -3-
          A Section 2255 motion “is addressed to the sound discretion of the

district court.” United States v. Williams, 615 F.2d 585, 591 (3d Cir. 1980). A

motion under 28 U.S.C. §2255 is the proper procedure for a federal prisoner

to raise a collateral attack on his federal sentence for any error that occurred

at or prior to sentencing. See In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997).

In order to prevail on a Section 2255 motion to vacate, set aside, or correct

a sentence, the defendant must show “(1) an error of constitutional

magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error

of fact or law that was so fundamental as to render the entire proceeding

invalid.” United States v. Bates, 2008 WL 80048, at *2 (M.D.Pa. Jan. 7, 2008)

(quoting Mallett v. United States, 334 F.3d 491, 496-97 (6th Cir. 2003)). The

defendant bears the burden of proof under Section 2255 and must

demonstrate his right to relief by a preponderance of the evidence. United

States v. Ayers, 938 F.Supp.2d 108, 112 (D.D.C. 2013).



   III.     DISCUSSION

          In his motion, the defendant challenges his sentence in light of the

United States Supreme Court’s decision in United States v. Davis, 139 S.Ct.

2319 (2019). The defendant argues that Davis voided §924(c)(1)(A), making

his sentence invalid. The defendant states that he “would like the Court to

                                       -4-
take into consideration the holding in Davis and that the Court does not have

to sentence Defendant to a consecutive sixty (60) months or a mandatory

sixty months.” (Doc. 97, p. 8).

      In Davis, the Supreme Court held that 18 U.S.C. §924(c)(3)(B)’s

residual clause definition of “crime of violence” as a felony “that by its nature,

involves a substantial risk that physical force against the person or property

of another may be used in the course of committing the offense,” was

unconstitutionally vague. 139 S.Ct. at 2336. This was so, the Court held,

since it required a “categorical” approach for determining whether an offense

qualified as a crime of violence, wherein a judge would disregard how the

defendant actually committed the crime and instead estimate “the degree of

risk posed by a crime’s imagined ‘ordinary case.’” Id. at 2326.

      The government argues that Davis is wholly inapplicable here because

the defendant’s conviction was predicated on a drug trafficking crime and

therefore in not invalid under Davis. The court agrees.

      The    defendant      was   convicted   under    §924(c)(1)(A).    Section

924(c)(1)(A) pertains to:

             “any person who, during and in relation to any crime of violence
      or drug trafficking crime (including a crime of violence or drug
      trafficking crime that provides for an enhanced punishment if
      committed by the use of a deadly or dangerous weapon or device) for
      which the person may be prosecuted in a court of the United States,

                                      -5-
      uses or carries a firearm, or who, in furtherance of any such crime,
      possesses a firearm.” 18 U.S.C. §924 (emphasis added).

      Davis addressed the constitutionality of §924(c)(3)(B), and did not

invalidate that portion of Section 924(c) pertaining to those who carry

firearms in the course of drug trafficking crimes. Since the defendant was

convicted on Count 5 of the indictment which charged a violation of

§924(c)(1)(A), Davis is not implicated in this case. See United States v. Elmy,

2020 WL 94203 (M.D.Pa. Jan. 8, 2020).

      Accordingly, the court will DENY the defendant’s motion for

reconsideration of his sentence. (Doc. 97). The court also finds that the

defendant is not entitled to an evidentiary hearing because the record

conclusively establishes that he is not entitled to the relief sought in his

§2255 motion. Therefore, the court, in its discretion, finds no reason to hold

an evidentiary hearing.

      Related to the court’s decision, a petitioner may not file an appeal from

a final order unless a district or circuit judge issues a certificate of

appealability (“COA”) pursuant to 28 U.S.C. §2253(c). A COA shall not issue

unless “the applicant has made a substantial showing of the denial of a

constitutional right.” 28 U.S.C. §2253(c)(2). The petitioner must show that

“jurists of reason could disagree with the district court's resolution of his

constitutional claims or that jurists could conclude the issues presented are
                                     -6-
adequate to deserve encouragement to proceed further.” Miller-El v.

Cockrell, 537 U.S. 322, 327 (2003); see also Slack v. McDaniel, 529 U.S.

473, 484 (2000). Here, a COA will not issue regrading petitioner’s claim

under Davis because he has shown neither the denial of a constitutional right

nor that jurists of reason would disagree with this court’s resolution of this

claim.

        An appropriate order will issue.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: May 18, 2021
17-399-02




                                      -7-
